UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
COMMODITY FUTURES TRADING             :                  5/25/2021
COMMISSION,                           :
                                      :
                    Plaintiff,        :
                                      : 21 Civ. 870 (VM)
     - against -                      :
                                      : ORDER
JOHN PATRICK GORMAN III,              :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.
     Consistent   with    the   Court’s   Individual    Practices,

Defendant submitted a letter dated May 21, 2021 advising

Plaintiff of alleged deficiencies in the Complaint. On May

24, 2021, the Court directed the Clerk of Court to enter the

letter into the public docket and ordered Plaintiff to respond

within ten days. (See “Order,” Dkt. No. 14.)

     Later that day, counsel for Plaintiff sent an email to

chambers   requesting    clarification    regarding    whether   the

response was due ten days from the date of Defendant’s letter

or from the date of the Court’s Order.

     The Court hereby clarifies that Plaintiff’s deadline to

respond to Defendant’s letter is ten (10) days from the date

of the Court’s Order.



SO ORDERED.

Dated:     New York, New York
           25 May 2021
